UNITED STATES COURT OF APPEALS
Filed 2/27/96
                                     TENTH CIRCUIT



 JAMES PETER DARBY,
                Plaintiff - Appellant,                       No. 95-1240
          v.                                             (D.C. No. 94-S-569)
 NADEEN JENSEN, in her official                               (D. Colo.)
 capacity and as an individual, and
 Unknown Unnamed Employees of the
 Internal Revenue Service, in their official
 capacities and as individuals;
 COMMISSIONER OF INTERNAL
 REVENUE, named as Commissioner of
 Internal Revenue, in his or her official
 capacity and as an individual; UNITED
 STATES OF AMERICA,
                Defendants - Appellees.


                               ORDER AND JUDGMENT*


Before PORFILIO, McKAY, and KELLY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. 34.1.9. The case is therefore ordered


      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited
under the terms and conditions of 10th Cir. R. 36.3.
submitted without oral argument.


      We grant Mr. Darby’s Motion for Leave to Proceed on Appeal Without

Prepayment of Costs or Fees. The court also grants Mr. Darby’s Motion to Exceed Page

Limitation in Reply Brief.



      We AFFIRM for the reasons given by the district court. The mandate shall issue

forthwith.

                                                    Entered for the Court

                                                    PER CURIAM




                                         2